Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/22 has been entered.

Reasons for Allowance
Claims 1-20 are allowed. 
Conners (US 2009/0200451, hereinafter Conners) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Conners fails to teach or suggest “… each respectively including CFA blocks, and each CFA block including a sub-block and color pixels of a same color arranged in a boundary region of the CFA block to circumscribe the sub-block 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 13 and 19 are allowed for similar reasons as claim 1.
Dependent claims 2-12, 14-18, and 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conners is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Conners discloses, a pixel array comprising: color filter array (CFA) cells, each respectively including CFA blocks (fig 3, pars [0020]-[0021]), and each CFA block including a sub-block and color pixels of a same color arranged in a boundary region of the CFA block surrounding the sub-block (fig 3, pars [0020]-[0021]), wherein the sub-block includes at least one first color pixel sensing a first color (fig 3, R), at least one second color pixel sensing a second color different from the first color (fig 3, B), and at least one third color pixel sensing a third color different from the first color and the second color (fig 3, G).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696